Citation Nr: 0007127	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).



REMAND

A preliminary review of the record discloses that the veteran 
is service connected for bilateral pes planus, evaluated as 
50 percent disabling, and that he apparently has multiple 
disabilities of his feet in addition to his service connected 
pes planus.  For example, following a VA examination 
performed in May 1998 the examiner concluded that the veteran 
had multiple foot problems including degenerative changes, 
diabetic neuropathy, decreased sensation, multiple fungal 
infections, decreased pulses, and decreased blood flow, all 
of which resulted in foot pain.  

The veteran has contended that, "Since no physician has 
determined how much my service connected disability 
contributes to my overall foot problem the you must assume 
that my lack of mobility is due to my service connected 
disability."  It is true that when it is not possible to 
separate the effects of the service-connected condition and 
the non-service-connected conditions, 38 C.F.R. § 3.102 
dictates that such signs and symptoms of the non-service-
connected conditions be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  However, in this case, as noted by the veteran, no 
physician has attempted to differentiate symptomatology 
associated with service and non-service connected disorders.  
Therefore, the Board is of the opinion that a further 
examination of the veteran would be helpful.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


The veteran should be afforded an 
examination of his feet to ascertain the 
severity and manifestations of all 
disorders of the feet.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to offer comments and an 
opinion as to the degree of functional 
impairment in the veteran's capacity for 
performing substantially gainful 
employment is caused solely by his 
service connected pes planus and that 
caused by non-service-connected 
disorders.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



